*261Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Thompson appeals the district court’s order denying as moot his self-styled “Request for an Order on Final Disposition on Petitioner’s Reply to Government’s Motion Regarding Motion for Modification.” We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Thompson, No. 1:05-cr-00480-TSE-1 (E.D. Va. filed Apr. 12, 2011; entered Apr. 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.